Citation Nr: 0214429	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether the veteran timely appealed an RO decision which 
denied waiver of recovery of an overpayment of compensation 
benefits in the amount of $432.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $4,645, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1973 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) dated in April 1997, which 
denied waiver of recovery of an overpayment in the calculated 
amount of $5,077.  However, this amount consisted of two 
separate overpayments, one in the amount of $432, created in 
September 1993 and denied on the basis of timeliness, and the 
remaining $4,645, created in May 1996, and denied on the 
basis of equity and good conscience.  As noted on the title 
page, this decision reflects that these are two separate 
issues.  


FINDINGS OF FACT

1.  Waiver of recovery of an overpayment in the amount of 
$432 was denied by the COWC in March 1994; the veteran did 
not submit a notice of disagreement with that determination 
within one year of the March 1994 notification.

2.  From September 1992 to May 1996, the veteran was in 
receipt of compensation benefits in an amount which included 
an additional allowance for a spouse (the extra benefits 
meant for a dependent spouse totaled $4,645), although the 
veteran had been divorced in August 1992.

3.  The veteran had knowledge that he was receiving benefits 
for a spouse, to which he was not entitled.

3.  VA fault exceeds the veteran's fault in the creation of 
the $4,645 overpayment; however, recovery would not cause 
financial hardship; there was unjust enrichment caused by the 
overpayment; to require repayment would not defeat the 
purpose of the benefit; and there are no other equitable 
factors in the veteran's favor.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely notice of 
disagreement with the COWC's March 1994 denial of his request 
for waiver of recovery of an overpayment of compensation 
benefits in the amount of $432.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

2.  The overpayment of compensation benefits in the amount of 
$4,645 was not the result of an erroneous award based solely 
on administrative error, and was properly created.  38 
U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.500 (2002).

3.  Recovery of the overpayment in the calculated amount of 
$4,645 would not be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that both overpayments at issue were 
created without any fault on his part, and, therefore, should 
not have to be repaid by him.

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
Relevant records have been obtained.  Accordingly, the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  (Recent 
regulations promulgated pursuant to the VCAA apply only to 
claims for benefits that are governed by 38 C.F.R. Part 3, 
and, accordingly, have no bearing on the instant case.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)



I.  Overpayment of $432

Waiver of recovery of this overpayment has been denied on the 
basis of timeliness.  

In June 1993, the veteran notified VA that he had not 
received his compensation check that month, and requested a 
replacement.  A replacement check was issued, in the amount 
of $432, but before it was received by the veteran, he 
received and cashed the original check.  He promptly returned 
the replacement check to VA.  However, because the amount of 
the original check had already been subtracted from VA's 
account of the money paid to the veteran, his account showed 
that he had not received any payment that month.  Before this 
was corrected, in September 1993, the veteran was granted an 
earlier effective date for his compensation rating.  The 
award action implementing this action also adjusted for other 
discrepancies in the account of record, including the 
apparent nonpayment for June 1993.  As a result, the 
retroactive award check issued in September 1993, in the 
amount of $2,249, included $432 for the month of June 1993.  
However, as documented by a copy of the canceled check in the 
file, the veteran had received and cashed the original check 
for June 1993.  Therefore, he was paid twice for June 1993-
once in the original check dated and cashed in June 1993, and 
the second time in the retroactive award adjustment check in 
the amount of $2,249, issued in September 1993.

In November 1993, the veteran was informed of the overpayment 
which resulted from his having been paid twice for June 1993, 
and advised to return the $432 to avoid withholding from his 
account.  In January 1994, he requested a waiver of recovery 
of the overpayment.  In March 1994, the COWC denied the 
veteran's request for waiver, and in that same month he was 
notified of the adverse decision and of his appellate rights 
(VA Form 4107 was enclosed with the notice letter).  He did 
not submit a notice of disagreement with that determination 
within one year.

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the veteran must, in pertinent part, file a notice of 
disagreement within the year after the RO sends him notice of 
the adverse decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  

The veteran did not submit a notice of disagreement with the 
March 1994 notification of the denial of waiver.  His 
statement received in June 1996, requesting waiver of an 
overpayment, was construed by the RO as encompassing this 
$432 overpayment, as well as the overpayment of $4,645 
discussed below.  However, as to the $432 overpayment, no 
notice of disagreement was filed within the time limit 
permitted by law.  The appeal as to that portion of the 
overpayment was untimely, and the claim must be denied.

II.  Waiver of overpayment of $4,645

A.  Validity of the debt

The remaining overpayment, in the calculated amount of 
$4,645, was created as a result of the veteran's having been 
paid compensation during the period from September 1992 to 
May 1996 in an amount which included an allowance for a 
spouse, although the veteran was divorced in August 1992.  

In June 1992, the veteran submitted a declaration of 
dependents, identifying his wife and two children.  In August 
1992, he was informed that his disability compensation award 
had been amended.  He was informed that included were 
additional benefits for his spouse and child.  He was 
informed that he must notify VA immediately if there was any 
change in the number or status of his dependents.  Failure to 
promptly notify VA of a dependency change would result in the 
creation of an overpayment in his account.  

The veteran returned a copy of this letter in August 1992, in 
which he added comments that his son had only been a 
dependent until October 1991.  

In October 1992, the veteran submitted a copy of a divorce 
decree, showing that he had been divorced in August 1992.  No 
adjustment was made to the veteran's award, as a result of 
this information.  

In February 1993, he was informed that his disability 
compensation award had been amended, due to an increased 
evaluation.  He was informed that included were additional 
benefits for his spouse and children.  He was informed that 
he must notify VA immediately if there was any change in the 
number or status of his dependents.  Failure to promptly 
notify VA of a dependency change would result in the creation 
of an overpayment in his account.  

During the succeeding years, the evidence shows that the 
veteran received numerous award letters, specifically in 
September 1993, December 1994, June 1995, January 1996, and 
May 1996, which informed him that he was being paid 
additional benefits for his spouse; that he must notify VA 
immediately if there was any change in the number or status 
of his dependents; and that failure to promptly notify VA of 
a dependency change would result in the creation of an 
overpayment in his account which must be repaid.  

In a financial status report dated in January 1994, the 
veteran identified himself as unmarried.  

Otherwise, the veteran's numerous letters during the 
pertinent time period did not indicate that he was no longer 
married.  

In a letter received in May 1996, the veteran said he had 
been shocked to learn recently that his ex-wife was listed as 
his wife.  He said he had given a copy of his divorce decree 
to a Social Worker while a patient at VA in June 1995, who 
had told him she would take care of the matter.  He said the 
divorce was granted/finalized in May 1995, and he said this 
was his second request, which was why he was putting it in 
writing.  Attached was a modified decree of divorce dated in 
May 1995, which amended a divorce decree entered in August 
1992.  

Correspondence sent to the veteran later in May 1996 informed 
him that his award was being retroactively adjusted effective 
in September 1992, due to evidence showing his marital status 
had changed, as a result of his divorce in August 1992.  He 
was informed that this had resulted in the creation of an 
overpayment of $4,645, which must be repaid.  

In June 1995, he requested waiver of recovery of the 
overpayment, and the current appeal ensues from the April 
1997 denial of his waiver request by the COWC.  

The veteran contends that the debt was created as the result 
of administrative error, and, therefore, is not valid.  If 
the debt was the result solely of administrative error, the 
effective date of the reduction of benefits would be the date 
of the last payment based on this error; consequently, there 
would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see 
Erickson v. West, 13 Vet.App. 495, 499 (2000).  However, 
where an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 
171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 
3.500(b).  

Thus, whether an erroneous award results in the creation of 
the overpayment depends upon whether the payee was aware of 
or caused the erroneous payment.  

The veteran, who notified VA of his divorce, which became 
final in August 1992, in October 1992, and again identified 
himself as unmarried in a financial status report dated in 
January 1994, did not cause the erroneous payment.  

Nevertheless, he was notified on numerous occasions from 
February 1993 to May 1996 that he was receiving additional 
benefits for his spouse, and of the consequences of his 
failure to immediately notify VA of any changes in dependency 
status.  Therefore, he knew or should have known that he was 
receiving additional benefits for a spouse, to which he was no 
longer entitled, during this period, and he knew or should 
have known that VA was basing his benefits on erroneous 
information.  

Further, the notification was prominently displayed in most, 
if not all, of the letters, and clearly informed him that his 
benefits included an allowance for his spouse, as well as of 
the consequences of his failure to notify VA of the change in 
status.  The Board finds that the veteran had knowledge of the 
erroneous payment; hence, the overpayment was not solely the 
result of administrative error, and was properly created.  38 
U.S.C.A. § 5112 (b)(2);  38 C.F.R. § 3.500(b).  

B.  Waiver

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  In this case, the 
COWC, in its April 1997 decision, found that fraud, 
misrepresentation or bad faith had not been shown; 
consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a). 

Considering the element of fault, the veteran was at fault in 
retaining the excess compensation benefits despite having 
knowledge that he was not entitled to the full amount.  He 
states that he tried, on numerous occasions, to correct this 
problem by telephoning the RO; however, in his notification 
to VA of his divorce in May 1996, he stated that that was the 
second time he had informed VA of his divorce.  In addition, 
on that occasion, he indicated the divorce had become final 
in 1995, when in fact it had become final in 1992.  Moreover, 
other correspondence from the veteran concerning other 
dependency issues demonstrates his understanding of the 
benefits payment situation.

However, VA was considerably at fault in failing to adjust 
the veteran's benefits to reflect the divorce when he 
initially submitted the notification of his divorce, and a 
copy of the divorce decree, in October 1992.  VA again failed 
to note he was no longer married when he identified himself 
as single on a financial status report in January 1994.  VA's 
fault in this matter outweighs the veteran's fault.  

However, fault is not the only factor for consideration; all 
elements of equity and good conscience must be considered in 
a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 
(1994). 

The veteran has not submitted a financial status report since 
January 1994, despite requests from the RO in July 1997 and 
August 1998.  In addition, in his notification of the waiver 
decision in April 1997 and the statement of the case of 
September 1998, he was informed that because he had not 
submitted a financial status report, financial hardship could 
not be determined.  His financial status report of January 
1994 showed monthly income which slightly exceeded monthly 
expenses.  Since then, in January 1996, his VA compensation 
was increased from the 50 percent rate to the 100 percent 
rate, effective in 1992, providing income of more than $1,200 
per month in excess of what he was receiving at the time of 
the January 1994 financial status report.  Although he has 
stated that it would cause financial hardship to repay the 
debt, financial hardship is not shown by the evidence of 
record, and the veteran failed to provide the needed 
information, despite having been requested to do so, and 
having been informed of the reasons why such information was 
required.  

With respect to the other elements of equity and good 
conscience, the Board notes that there is no evidence that 
recovery of the indebtedness would defeat the purpose for 
which the benefits are intended, which is to provide 
additional benefits for a dependent spouse, nor is there any 
evidence to suggest that reliance by the veteran on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.  Waiving recovery of 
the overpayment would also result in unjust enrichment to the 
veteran, in the amount of the $4,645 he received, to which he 
was not entitled.  

In view of the above, the Board believes that it would not be 
unfair to the veteran if the debt was collected.  On balance, 
it would not be against equity and good conscience to require 
repayment of the overpayment in the amount of $4,645.  As the 
preponderance of the evidence is against the waiver claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $432 is denied.

Waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $4,645 is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

